Citation Nr: 0606699	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for a skin disorder, to 
include dermatitis and acne.  

5.  Entitlement to service connection for buttock fistula.  

6.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1974 to December 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In May 2004, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case to the AOJ in May 2004.  The 
remand notes the veteran's DD Form 214 reflects release from 
active duty based on "Para 5-17 AR 635-200 MCD."  The remand 
noted clarification of the reason for release from active 
duty was noted to be necessary.  The remand specifically 
states, "The AOJ should define 'Para 5-17 AR 635-200 MCD,' 
as noted on the DD Form 214."  Such has not been 
accomplished.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should define Para 5-17 AR 635-
200 MCD, as noted on the veteran's DD 
Form 214.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


